DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0007550 to Tonar et al. in view of U.S. Patent Application Publication No. 2019/0079304 to Ando et al.
Regarding Claim 1, Tonar discloses (e.g., Fig. 3C and its corresponding description, though the entire document is relevant, for example, Figs. 2 and 13A which illustrate a higher level view) a display device that is mounted on a vehicle, the display device comprising: a display 170 that includes a display surface on which a video is displayed, the display being able to switch between on and off (e.g., paragraph [0107], activated and not-activated states); a reflectance control part 115c that is positioned close to the display surface, the reflectance control part being able to change a reflectance of incident light (where paragraph [0100] of Tonar refers to U.S. Patent No. 5,762,823 to Hikmet for further details of the structure of the mirror element 115c, including that it is able to change a reflectance of incident light, e.g., Figs. 1 and 3 and col. 1, lines 8–31 of Hikmet); and


	Tonar does not explicitly disclose that the display surface is subjected to low reflection processing for reducing a reflectance of light.
	Ando discloses a mirror attached with a display, and teaches that a high transparency adhesive may be used to adhere the two components (e.g., paragraphs [0254] and [0266]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Tonar such that the display surface is subjected to low reflection processing for reducing a reflectance of light, as suggested by Ando, where the present application teaches that an optical adhesive may comprise the low reflection processing, and where Ando teaches a suitable means to connect the display and reflectance control part (e.g., MPEP § 2144.07).
	Regarding Claim 2, the combination of Tonar and Ando would have rendered obvious wherein an optical adhesive is applied on the display surface as the low reflection processing, and the display surface is bonded to the reflectance control part (Ando, paragraphs [0254] and [0266]).
Regarding Claim 3, the combination of Tonar and Ando would have rendered obvious wherein the reflectance control part includes: a polarizing part that transmits rays polarized in a specific direction out of incident rays; a liquid crystal part that changes a polarizing direction of the rays transmitted through the polarizing part; and a polarization reflection part that transmits a ray polarized in a specific direction and 
Regarding Claim 4, the combination of Tonar and Ando would have rendered obvious wherein the reflectance control part includes: a polarizing part that transmits rays polarized in a specific direction out of incident rays; a liquid crystal part that changes a polarizing direction of the rays transmitted through the polarizing part; and a polarization reflection part that transmits a ray polarized in a specific direction and reflects rays traveling in other directions than the specific direction, out of the rays transmitted through the liquid crystal part (Figs. 3D and 3E of Tonar).
Regarding Claim 5, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes: a liquid crystal material; a pair of transparent substrates that sandwich the liquid crystal material therebetween, each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material; and a sealing part (116 of Tonar) that seals the liquid crystal material, the sealing part being formed in a belt shape to surround the electrodes and being arranged so that an outer edge of the sealing part is positioned outside of edges of the electrodes (e.g., Fig. 3C of Tonar, where Tonar teaches that the structures of Figs. 3B and 3C may be used together in the embodiments of Figs. 3D and 3E, e.g., paragraphs [0102]–[0103]).
Regarding Claim 6, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes: a liquid crystal material; a pair of transparent substrates that sandwich the liquid crystal material therebetween, each of the transparent substrates including a planar electrode configured to apply a voltage to 
Regarding Claim 7, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes a liquid crystal material, and a pair of transparent substrates that sandwich the liquid crystal material therebetween, each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material (Fig. 3C of Tonar), and a thickness of each of the transparent substrates is equal to or smaller than 0.3 mm (where the specific thickness is not disclosed by Tonar, but selecting an appropriate thickness would have been obvious to one of ordinary skill in the art, balancing characteristics such as thinness of the device, optical interference, and desired strength of the substrates, e.g., paragraph [0088] of Tonar; further, Applicant has not shown that the claimed range achieves unexpected results or is otherwise unobvious).
Regarding Claim 8, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes a liquid crystal material, and a pair of transparent substrates that sandwich the liquid crystal material therebetween, each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material (Fig. 3C of Tonar), and a thickness of each of the transparent substrates is equal to or smaller than 0.3 mm (where the specific thickness is not 
Regarding Claim 9, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes a liquid crystal material, and a pair of transparent substrates that sandwich the liquid crystal material therebetween, each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material (Fig. 3C of Tonar), the transparent substrates include a first substrate with a plurality of first terminals and a second substrate with a plurality of second terminals, the control circuit is connected to the first substrate and the second substrate through a flexible printed circuits (FPC), and the first substrate is connected to the FPC through the plurality of first terminals, and the second substrate is connected to the FPC through the plurality of second terminals (where these further details of the electrical connection are not explicitly shown, but these features represent well-known and basic electrical connection components; and where Applicant has not shown these features to achieve any unexpected results or be otherwise unobvious).
Regarding Claim 10, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes a liquid crystal material, and a pair of transparent substrates that sandwich the liquid crystal material therebetween, each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material (Fig. 3C of Tonar), the transparent substrates include a first 
Regarding Claim 11, the combination of Tonar and Ando would have rendered obvious wherein the FPC includes a root part connected to the second terminals and a distal part connected to the control circuit, and a width of the distal part is smaller than a width of the root part (where these features are not shown, but would have been obvious, e.g. Fig. 13B of Tonar, the connection part to the control circuit would reasonably be smaller than a connection part to the display, where the display covers essentially the entirety of the rearview mirror, and, for example, external connector 964 is substantially smaller).
Regarding Claim 12, the combination of Tonar and Ando would have rendered obvious wherein the FPC includes a root part connected to the second terminals and a distal part connected to the control circuit, and a width of the distal part is smaller than a width of the root part (where these features are not shown, but would have been obvious, e.g. Fig. 13B of Tonar, the connection part to the control circuit would reasonably be smaller than a connection part to the display, where the display covers 
Regarding Claim 13, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes a liquid crystal material, and a pair of transparent substrates that sandwich the liquid crystal material therebetween, and each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material (Fig. 3C of Tonar), and a gap between the transparent substrates is equal to or smaller than 7 um (where the specific cell gap is not disclosed, but selecting an appropriate cell gap would have been within the level of skill in the art, based on desired optical characteristics of the liquid crystal cell; and Applicant has not shown that the claimed range achieves unexpected results or is otherwise unobvious).
Regarding Claim 14, the combination of Tonar and Ando would have rendered obvious wherein the liquid crystal part includes a liquid crystal material, and a pair of transparent substrates that sandwich the liquid crystal material therebetween, and each of the transparent substrates including a planar electrode configured to apply a voltage to the liquid crystal material (Fig. 3C of Tonar), and a gap between the transparent substrates is equal to or smaller than 7 um (where the specific cell gap is not disclosed, but selecting an appropriate cell gap would have been within the level of skill in the art, based on desired optical characteristics of the liquid crystal cell; and Applicant has not shown that the claimed range achieves unexpected results or is otherwise unobvious).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871